DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 6-27, 29-30, 32, 34-43, 45-47, 49, 52-61, 63, 66, 68, 71, 73, 76, and 78 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Awad et al. (US 2016/0252647; hereinafter Awad).

Regarding claim 1, Awad discloses a scanning system (10) for scanning an object (12) comprising: a scanning chamber (54) for receiving the object to be scanned; a displacement assembly (20) for displacing the object along a displacement path (of 22) passing at least partially through the scanning chamber; a source (30) non-rotatably mountable (par. 67) about the scanning chamber for emitting X-rays against the object in the scanning chamber at an angle (A) in a range between about 5o to about 8o and about 22.5o to about 30o relative to the displacement path (par. 68) so that the X-rays impact and pass through the object (12) as it is displaced through the scanning chamber (54) along the displacement path (of 22); and a plurality of X-ray detectors (40) mounted at least partially about the scanning chamber (54), each detector configured for detecting the X-rays passed through the object (12), thereby scanning the object (abstract).

Regarding claim 2, Awad discloses wherein the displacement path is horizontal (along 22).

Regarding claim 6, Awad discloses wherein the source (30) is mountable (par. 67) about the scanning chamber (54) below the displacement assembly (20).

Regarding claim 7, Awad discloses wherein the source is mountable about the scanning chamber above the displacement assembly (par. 67).

Regarding claim 8, Awad discloses wherein the source is configured for emitting X-rays from a focal point as a beam having beam boundaries, the beam boundaries being separated by an angular interval of about 80o (par. 12).

Regarding claim 9, Awad discloses wherein the scanning chamber (54) is defined by opposed side surfaces (56) and a third surface (58) extending between the side surfaces (56) and wherein one of the beam boundaries (39a) is aligned with one of the side surfaces (56) of the scanning chamber (54).

Regarding claim 10, Awad discloses wherein each detector (40) has a detector card (42) having a centre point (44) and edges (46).

Regarding claim 11, Awad discloses wherein each detector (40) has a detector card (42) having a centre point (44) and edges (46).

Regarding claim 12, Awad discloses wherein each detector (40) is inclined at a corresponding detector angle (D) such that the centre point of each detector card (44) is substantially perpendicular (par. 13 and fig. 5) to the focal point (38).

Regarding claim 13, Awad discloses wherein the scanning chamber (54) is defined by opposed side surfaces (56) and a third surface (58) extending between the side surfaces and wherein the edges (46) of each detector card (42) engage at least one of the third surface and the side surfaces of the scanning chamber (par. 13 and fig. 5).

Regarding claim 14, Awad discloses wherein the edges (46) of some detector cards (fig. 6:42) engage one of the side surfaces (56), and wherein the edges (46) of other detector cards (fig. 6:42) engage the third surface (58).

Regarding claim 15, Awad discloses wherein the source (30) comprises an X-ray emitter (par. 66) mountable to a mounting surface (34) of an inclined support (36).

Regarding claim 16, Awad discloses wherein the mounting surface (34) of the inclined support (36) forms an angle (B) with respect to a horizontal between about 1o and about 45o (par. 69).

Regarding claim 17, Awad discloses wherein the mounting surface (34) of the inclined support (36) forms an angle (B) with respect to the displacement path in a range between about 5o to about 8o and about 22o to about 30o (par. 69).

Regarding claim 18, Awad discloses wherein the scanning chamber (54) is defined by opposed side surfaces (56) and a third surface (58) extending between the side surfaces, wherein the plurality of X-ray detectors (40) comprise two rows (48) of X-ray detectors mounted about the scanning chamber, the first row of X-ray detectors (fig. 2:48 on the left) being disposed adjacent to one of the side surfaces (56) of the scanning chamber, and the second row (fig. 2:48 on the top) of X-ray detectors being disposed adjacent to the third surface (58) of the scanning chamber.

Regarding claim 19, Awad discloses wherein the first and second rows of X-ray detectors form an angle (C) with respect to the displacement path between about 89o and about 45o (par. 77).

Regarding claim 20, Awad discloses wherein the first and second rows of X-ray detectors form an angle with respect to the displacement path between about 80o and about 70o (par. 77).

Regarding claim 21, Awad discloses wherein the scanning chamber (54) is a tunnel (55) extending at least partially through a frame (50).

Regarding claim 22, Awad discloses wherein the displacement assembly is a displaceable drawer (par. 64).

Regarding claim 23, Awad discloses wherein the displacement assembly is a vehicle (par. 64).

Regarding claim 24, Awad discloses wherein the displacement assembly is a conveyor.

Regarding claim 25, Awad discloses wherein the displacement assembly is configured for selectively stopping displacement of the object within the scanning chamber (par. 65).

Regarding claim 26, Awad discloses wherein the scanning chamber is displaceable (par. 64).

Regarding claim 27, Awad discloses further comprising a processor (100) for processing the information detected by the plurality of X-ray detectors (40).

Regarding claim 29, Awad discloses wherein the source (30) and the plurality of X-ray detectors (40) are mounted about the scanning chamber (56) so as to be displaced (pars. 67 and 71) about the object (12).

Regarding claim 30, Awad discloses wherein each detector (40) is inclined at a detector angle (D), the detector angle of at least one of the X-ray detectors having a different value than the detector angle of another detector adjacent thereto (par. 74).

Regarding claim 32, Awad discloses a bracket (60) for a scanning system (title) for scanning an object (12), comprising: a bracket frame (62) non-rotatably mountable to the scanning system (par. 78), the bracket frame being inclined at an angle in a range between o to about 8o and about 22.5o to about 30o relative to a horizontal (par. 78); a source (30) for emitting X-rays through the object (12), the source (fig. 6:30) mountable to the bracket frame (62); and a plurality of X-ray detectors (40) mountable to the bracket frame (62), each detector configured for detecting the X-rays passed through the object (12), thereby scanning the object.

Regarding claim 34, Awad discloses wherein the bracket frame (62) is inclined at an angle relative to the horizontal of about 22.5o (par. 78). 

Regarding claim 35, Awad discloses wherein the source (30) is configured for emitting X-rays  from a focal point (38) as a beam having beam boundaries, the beam boundaries being separated by an angular interval of about 80o (par. 12).

Regarding claim 36, Awad (par. 13) discloses wherein each detector (40) has a detector card (42) having a centre point (44) and edges (46).

Regarding claim 37, Awad discloses wherein each detector (40) has a detector card having a centre point and edges (par. 13).

Regarding claim 38, Awad discloses wherein each detector is inclined at a corresponding detector angle such that the centre point of each detector card is substantially perpendicular to the focal point (par. 13).

Regarding claim 39, Awad discloses wherein the bracket includes opposed side surfaces (56) and a third surface (58) extending between the side surfaces and wherein each detector card (40) is inclined at a corresponding detector angle (D) such that the edges (46) of each detector card engage (par. 76) at least one of side surfaces (56) and a third surface (58) of the bracket frame (claim 33).

Regarding claim 40, Awad discloses wherein the edges of some detector cards engage one of the side surfaces, and wherein 

Regarding claim 41, Awad discloses wherein the source comprises an X-ray emitter mountable to a mounting surface of an inclined support (claim 35).

Regarding claim 42, Awad discloses wherein the plurality of X-ray detectors comprise two rows of X-ray detectors mounted to the bracket frame, the first row of X-ray detectors being disposed substantially horizontally, and the second row of X-ray detectors being disposed substantially vertically (claim 36).

Regarding claim 43, Awad discloses a processor for processing the information detected by the plurality of X-ray detectors (claim 37).

Regarding claim 45, Awad discloses wherein the source and the plurality of X-ray detectors are mounted to the bracket frame so as to be displaced about the object (claim 39).

Regarding claim 46, Awad discloses wherein each detector (40) is inclined at a detector angle (D), the detector angle of at least one of the X-ray detectors having a different value than the detector angle of another detector adjacent thereto (par. 74).

Regarding claim 47, Awad discloses a processor coupled with the bracket for processing the information detected by the plurality of X-ray detectors (claim 37).

Regarding claim 49, Awad discloses a method of generating a three-dimensional image of a scanned object, comprising the steps: receiving, at an input port, image data of an object, having been captured via a plurality of X-ray detectors disposed at least partially about the object (claim 40) receiving X-rays emitted from a non-rotatable source (30) inclined at an angle (A) in a range between o to about 8o and about 22.5o to about 30o relative to a horizontal (par. 68); by means of a processor, generating from the image data, an image representing a perspective view of the object; and storing said image into a storage for presenting on a display, a three- dimensional representation of the object (claim 40).

Regarding claim 52, Awad discloses wherein the generating comprises juxtaposing into a row, the image data received from adjacent X-ray detectors (par. 23).

Regarding claim 53, Awad discloses wherein the image data received comprises image captures of segments of the object, and wherein the juxtaposing of the generating step is repeated for each one of the segments, the generating step further comprising concatenating the rows (par. 23).

Regarding claim 54, Awad discloses normalizing the image of the object, by means of a normalizing module integrated in the processor (par. 24).

Regarding claim 55, Awad discloses wherein the normalizing comprises at least one of: correcting an offset for a given pixel of the image data in relation to an offset reference, and correcting a gain for a given pixel of the image data in relation to a gain reference (par. 24).

Regarding claim 56, Awad discloses wherein the image data of the receiving step, comprises low energy absorption data and high energy absorption data for one or more pixel of the image data (par. 25).

Regarding claim 57, Awad discloses fusing the low energy absorption data and high energy absorption data for one or more pixel of the image of the object, by means of a fusion module integrated in the processor (par. 25).

Regarding claim 58, Awad discloses calculating, by means of a calculator integrated in the processor, an atomic number for one or more pixel of the image data (par. 26).

Regarding claim 59, Awad discloses wherein the calculating comprises for each pixel: receiving said low energy absorption data and high energy absorption data; receiving a signal level of a source emission detected by the X-ray detectors; and referencing, via reference data stored in the storage, an atomic number to the combination of the low energy absorption data, the high energy absorption data and the signal level of the source emission (pars. 26-29).

Regarding claim 60, Awad discloses sharpening the image of the object (par. 30).

Regarding claim 61, Awad discloses wherein the sharpening comprises: convoluting the image data to enhance portions of the image representing edges of the object (par. 30).

Regarding claim 63, Awad discloses wherein at least two adjacent ones of the X-ray detectors are angled one with respect to the other (par. 74 and fig. 2).

Regarding claim 66, Awad discloses a non-transitory data storage comprising data and instructions for execution by a processor to generate a three-dimensional image of a scanned object, said data and instructions comprising: code means for receiving image data of an object, having been captured via a plurality of X-ray detectors disposed at least partially about the object (claim 51) receiving X-rays emitted from a non-rotatable source (30) inclined at an angle in a range between about 5o to about 8o and about 22.5o to about 30o relative to a horizontal (par. 68); code means for generating from the image data, an image representing a perspective view of the object; and code means for storing said image into a storage for presenting on a display, a three-dimensional representation of the object (claim 51).

Regarding claim 68, Awad discloses wherein at least two adjacent ones of the X-ray detectors are angled one with respect to the other (claim 51, par. 1 in the body of the claim).

Regarding claim 71, Awad discloses a system for generating a three-dimensional image of a scanned object, comprising: an input port for receiving image data of an object, having been captured via a plurality of non-rotatable X-ray detectors disposed at least partially about the object and in an angled configuration (claim 52) wherein the plurality of X-ray detectors (40) are inclined at an angle in a range between about 5o to about 8o and about 22.5o to about 30o relative to a horizontal (figs. 2-3); a processor for generating from the image data, an image representing a perspective view of the object; and a storage for presenting the image on a display as a three- dimensional representation of the object (claim 52).

Regarding claim 73, Awad discloses wherein at least two adjacent ones of the X-ray detectors are angled one with respect to the other (figs. 2-3 and claim 52).

Regarding claim 76, Awad discloses a scanning system (title) for scanning an object (23), comprising: a non-rotatable radiation source (30) for emitting X-rays toward an object (12) to be scanned at an angle in a range between about 5o to about 8o and about 22.5o to about 30o relative to a horizontal (par. 68); and a plurality of X-ray detectors (40) disposed at least partially about a scanning area, each detector being mounted substantially perpendicularly in relation to the radiation source for capturing the radiation traversing the object from different angles and thereby scanning the object according to a perspective view (claim 53).

Regarding claim 78, Awad discloses wherein at least two adjacent ones of the X-ray detectors are angled one with respect to the other (claim 52, par. 1 in the body of the claim).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 5, 51, 70, 75, and 80 are rejected under 35 U.S.C. 103 as being unpatentable over Awad as applied to claims 1, 49, 66, 71, and 76 above. 
	
Regarding claims 5, 51, 70, and 80, Awad discloses claims 1, 49, 64, 66, and 76, and wherein the source (30) is inclined at an angle (A) relative to the displacement path (of 20) of about 20o (par. 68). 
However, Awad fails to disclose an angle of about 22.5o.
	It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Awad with the angle of about 22.5o, since where the general conditions of a claim are in the prior art, discovering the optimum or working values involves only routine skill in the art. Furthermore, such a modio angle difference would have only involved a rearrangement of parts of an invention, which involves only routine skill in the art (Awad: par. 68). One would have been motivated to make such a modification for achieving a better view from a different angle, for better fitting with the size of the scanning chamber, the position of the source relative to the scanning chamber, and/or the coverage of the radiation in the scanning chamber (Awad: par. 68).

Regarding claim 75, Awad discloses claim 71 and wherein the plurality of detectors are inclined at an angle relative to the horizontal of about 20o (fig. 3).
However, Awad fails to disclose an angle of about 22.5o.
	It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Awad with the angle of about 22.5o, since where the general conditions of a claim are in the prior art, discovering the optimum or working values involves only routine skill in the art. Furthermore, such a modification for a 2.5o angle difference would have only involved a rearrangement of parts of an invention, which involves only routine skill .

Claims 31, 48, 62, 67, 72, and 77 are rejected under 35 U.S.C. 103 as being unpatentable over Awad as applied to claims 1, 32, 49, 66, 71, and 76 above, and further in view of Gregerson et al. (US 2004/0179643; hereinafter Gregerson). 
Awad discloses claims 1, 32, 49, 66, 71, and 76, along with means for the image data (100).
However, Awad fails to disclose means for correcting distortion of the image data comprising finding an optimal virtual plane wherein the source-detector rays are projected at equal distances and remapping the pixels by redistribution of information from a set of input pixels to a set of output pixels arrayed onto a virtual detector array.

	It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Awad with the teaching of Gregerson, since one would have been motivated to make such a modification for reducing image distortion (Gregerson: par. 8).
Furthermore, since the Examiner finds that the prior art (i.e., Awad) contained a “base” upon which the claimed invention can be seen as an “improvement” (with image distortion correction), and since the Examiner finds that the prior art (i.e., Gregerson) contained a “comparable” system that has been improved in the same way as the claimed invention (with image distortion correction), the Examiner thus finds that one of ordinary skill in the art could have applied the known “improvement” technique in the same way to the . 

Response to Arguments
Applicant's 35 U.S.C. 102/103 arguments filed May 18, 2021, have been fully considered but they are not persuasive.
In response to Applicant's argument that the references fail to show certain features of Applicant’s invention, it is noted that the claims are not limited to the features upon which Applicant relies (i.e., a source non-rotatably mountable about the scanning chamber for emitting X-rays against the object in the scanning chamber at an angle in a range between about 5o to about 8o).  The claims recites “a source non-rotatably mountable about the scanning chamber for emitting X-rays against the object in the scanning chamber at an angle in a range between about 5o to about 8o and about 22.5o to about 30o”. The examiner has interpreted the above phrase as “a source non-rotatably mountable about the scanning chamber for emitting X-rays against the object in the scanning chamber at an angle in a o to about 8o) and (about 22.5o to about 30o))”. In other words, the examiner has interpreted “a range between ((about 5o to about 8o) and (about 22.5o to about 30o))” as being a single range wherein the beginning of the single range is at (about 5o to about 8o) and the end of the single range is at (about 22.5o to about 30o).  Awad discloses a source (30) non-rotatably mountable (par. 67) about the scanning chamber for emitting X-rays against the object in the scanning chamber at an angle (A) in a range between about 5o to about 8o and about 22.5o to about 30o (par. 68).  In paragraph 68, Awad discloses that the angle is between about 10o and about 20o.  Since this angle in paragraph 68 is in a range between ((about 5o to about 8o) and (about 22.5o to about 30o)), Awad reads on that part of the claim, and the claims remain rejected.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chih-Cheng Kao whose telephone number is (571)272-2492.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571) 272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Chih-Cheng Kao/Primary Examiner, Art Unit 2884